Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/856364 application is in response to the communications filed June 15, 2022. 
Claims 1-8 were cancelled June 15, 2022. 
Claims 9-13 were added as new June 15, 2022. 
Claims 9-13 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As per claim 9, 
This claim recites the limitation of “the initiation input”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “the user initiation command”. 
As per claim 10, 
This claim recites that it is dependent on itself. A dependent claim cannot be dependent on itself. Accordingly, this claim is also found to be indefinite. For the purposes of examination, this claim will be interpreted as being dependent from claim 9. 
This claim is dependent from a base claim that has been found to be indefinite. This claim is also found to be indefinite for this additional reason. 
This claim recites the limitation of “the pupillary data”. This limitation lacks antecedent basis and is therefore considered indefinite for this additional reason. For the purposes of examination, the examiner will interpret this limitation as “the reference pupillary data”. 
As per claim 11, 
This claim is dependent from a base claim that has been found to be indefinite. This claim is also found to be indefinite.
This claim recites the limitation of “the received subject age”. This limitation lacks antecedent basis and is therefore considered indefinite for this additional reason. For the purposes of examination, the examiner will interpret this limitation as “the subject age”. 
As per claim 12, 
This claim is dependent from a base claim that has been found to be indefinite. This claim is also found to be indefinite.
As per claim 13, 
This claim is dependent from a base claim that has been found to be indefinite. This claim is also found to be indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 9, 
Step 1: The claim recites subject matter within a statutory category as a process, machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of assessing, in early progression, neurodevelopment disorders comprising: maneuvering a movably mounted pupillometry system having computer-controllable lensing system and illumination source, in accordance with an eye alignment information on a display of the moveably mounted pupillometry system, into alignment with at least one of a right eye and a left eye of the subject, initiating a process of transmitting light pulses from the illumination source, toward the at least one of the right eye and the left eye of the subject, in response to the computer receiving a user initiation command , performing, in response to the user initiation command and associated with transmitting light pulses, collecting from the lensing system a pupil data of the at least one eye of the subject, wherein the pupil data indicates temporal measurement of the pupillary diameter and the pupillary restriction of the at least one eye of the subject, computing, based on the pupil data, a latency to constriction, a return to baseline (RTB) and, based at least in part on a combination of the latency to constriction and RTB, computing a pupillary light reflex (PLR) metric data, determining based at least in part on the PLR metric data and a reference pupillary data, between a positive pupillary response (PPR) and negative pupillary response (NPR) and generating, upon the PPR result of the determining, a notification for intervention therapy for the subject. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a computer-based method for”, “by a computer coupled to the lensing system and to the illumination source”, “via a user interface coupled to the computer” and “by the computer”, a computer-based method for assessing, in early progression, neurodevelopment disorders comprising: maneuvering a movably mounted pupillometry system having computer-controllable lensing system and illumination source, in accordance with an eye alignment information on a display of the moveably mounted pupillometry system, into alignment with at least one of a right eye and a left eye of the subject, initiating, by a computer coupled to the lensing system and to the illumination source, a process of transmitting light pulses from the illumination source, toward the at least one of the right eye and the left eye of the subject, in response to the computer receiving a user initiation command via a user interface coupled to the computer, performing, by the computer, in response to the user initiation command and associated with transmitting light pulses, collecting from the lensing system a pupil data of the at least one eye of the subject, wherein the pupil data indicates temporal measurement of the pupillary diameter and the pupillary restriction of the at least one eye of the subject, computing, by the computer, based on the pupil data, a latency to constriction, a return to baseline (RTB) and, based at least in part on a combination of the latency to constriction and RTB, computing a pupillary light reflex (PLR) metric data, determining by the computer, based at least in part on the PLR metric data and a reference pupillary data, between a positive pupillary response (PPR) and negative pupillary response (NPR) and generating by the computer, upon the PPR result of the determining, a notification for intervention therapy for the subject in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer-based method for”, “by a computer coupled to the lensing system and to the illumination source”, “via a user interface coupled to the computer” and “by the computer”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: computing, based at least in part on the reference pupillary data, an Autism PLR Screening (APS) score, configured to represent restriction latency of the at least one eye of the subject’s and RTB pupil diameter thresholds of the PLR” and “performing the determining between the PPR and the NPR further based on the APS score” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“by the computer” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein determining between the PPR and the NPR comprises: aligning the subject’s latency to constriction, and RTB metric with comparable chronological age TD latency to maximal constriction, and comparable chronological age TD RTB latency, and based at least in part on the alignment generating a scaled RTB and a scaled combined total metric” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“by the computer” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
“further comprising: prompting of the user by the computer, on a graphical user interface (GUI), to enter data associated with the subject, including a subject age” and “accessing by the computer, based at least in part on the subject age, a stored database of typically developing controls (TD) group data, the database arranged with respect to at least chronological age and comprising a TD baseline pupil diameter, a TD latency to maximal constriction, and a TD RTB latency” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:  
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: prompting of the user by the computer, on a graphical user interface (GUI), to enter data associated with the subject, including a subject age” and “accessing by the computer, based at least in part on the subject age, a stored database of typically developing controls (TD) group data, the database arranged with respect to at least chronological age and comprising a TD baseline pupil diameter, a TD latency to maximal constriction, and a TD RTB latency” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: prompting of the user by the computer, on a graphical user interface (GUI), to enter data associated with the subject, including a subject age” and “accessing by the computer, based at least in part on the subject age, a stored database of typically developing controls (TD) group data, the database arranged with respect to at least chronological age and comprising a TD baseline pupil diameter, a TD latency to maximal constriction, and a TD RTB latency” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The method of claim 10. 
“further comprising: the computer, presenting to the user on the display a graphical user interface (GUI) and, on the GUI a GUI first screen, the GUI first screen including fields for user entry of a gender of the subject and an age-identifying information for the subject, and including a user selecting button for lighting condition mode” and “the computer, in response to receiving user activation of the user selecting button for lighting condition mode, performing steps comprising: presenting to the user a GUI second screen on the GUI, the GUI second screen including a lighting condition indicator field and an eye alignment field, receiving from a light measurement device a measurement of the ambient light and displaying in the light condition indicator field of the GUI second screen, in response, a graphic indicator of whether the measured ambient light meets a condition, displaying an instruction graphic on the GUI second screen, in response to the measured ambient light meeting the condition, instructing the user to align the movably mounted pupillometry system into the alignment with at least one of the right eye and the left eye, and associated with displaying the instruction graphic, displaying in the eye alignment field of the GUI second screen a graphic of the subject’s at least one of the right eye and the left eye” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:  
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: the computer, presenting to the user on the display a graphical user interface (GUI) and, on the GUI a GUI first screen, the GUI first screen including fields for user entry of a gender of the subject and an age-identifying information for the subject, and including a user selecting button for lighting condition mode” and “the computer, in response to receiving user activation of the user selecting button for lighting condition mode, performing steps comprising: presenting to the user a GUI second screen on the GUI, the GUI second screen including a lighting condition indicator field and an eye alignment field, receiving from a light measurement device a measurement of the ambient light and displaying in the light condition indicator field of the GUI second screen, in response, a graphic indicator of whether the measured ambient light meets a condition, displaying an instruction graphic on the GUI second screen, in response to the measured ambient light meeting the condition, instructing the user to align the movably mounted pupillometry system into the alignment with at least one of the right eye and the left eye, and associated with displaying the instruction graphic, displaying in the eye alignment field of the GUI second screen a graphic of the subject’s at least one of the right eye and the left eye” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: the computer, presenting to the user on the display a graphical user interface (GUI) and, on the GUI a GUI first screen, the GUI first screen including fields for user entry of a gender of the subject and an age-identifying information for the subject, and including a user selecting button for lighting condition mode” and “the computer, in response to receiving user activation of the user selecting button for lighting condition mode, performing steps comprising: presenting to the user a GUI second screen on the GUI, the GUI second screen including a lighting condition indicator field and an eye alignment field, receiving from a light measurement device a measurement of the ambient light and displaying in the light condition indicator field of the GUI second screen, in response, a graphic indicator of whether the measured ambient light meets a condition, displaying an instruction graphic on the GUI second screen, in response to the measured ambient light meeting the condition, instructing the user to align the movably mounted pupillometry system into the alignment with at least one of the right eye and the left eye, and associated with displaying the instruction graphic, displaying in the eye alignment field of the GUI second screen a graphic of the subject’s at least one of the right eye and the left eye” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the eye alignment field of the GUI second screen displays a plurality of eye alignment points, and the method further comprises: the computer, in response to detecting the plurality of eye alignment points meeting an alignment condition, displaying on the GUI second screen, in succession, a graphic ready indicator and a graphic test and recording indicator” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:  
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the eye alignment field of the GUI second screen displays a plurality of eye alignment points, and the method further comprises: the computer, in response to detecting the plurality of eye alignment points meeting an alignment condition, displaying on the GUI second screen, in succession, a graphic ready indicator and a graphic test and recording indicator” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the eye alignment field of the GUI second screen displays a plurality of eye alignment points, and the method further comprises: the computer, in response to detecting the plurality of eye alignment points meeting an alignment condition, displaying on the GUI second screen, in succession, a graphic ready indicator and a graphic test and recording indicator” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2013/0250244; herein referred to as Yao) in view of Holt et al. (US 2017/0311799; herein referred to as Holt). 
As per claim 9, 
Yao teaches a computer-based method for assessing, in early progression, neurodevelopment disorders:
(Paragraphs [0007] and [0014] of Yao. The teaching describes Pupillary Light Reflex (PLR) testing has the potential to meet the clinical need of economic and objective measure to early identification of neurodevelopmental disorder in children. The PLR system additionally includes a computer based system controller that is structure and operable to execute PLR software to control the operation of the remote tracking and imaging system and compute PLR information based on the pupil stimulus and response data acquired as the test subject is moving)
Yao further teaches maneuvering a movably mounted pupillometry system having computer-controllable lensing system and illumination source, in accordance with an eye alignment information on a display of the moveably mounted pupillometry system, into alignment with at least one of a right eye and a left eye of the subject: 
(Paragraphs [0039]-[0042] of Yao. The teaching describes a pupillometer which includes a subject movement tracking camera 18, a subject illumination device 20, a least one pupil data acquisition camera 22, a plurality of movable scan mirrors 26, at least two beam splitters 30, an optical stimulation light source 34, and computer based system controller 38. In various embodiments, the tracking camera 18, the subject illumination device 20, the pupil camera(s) 22, the scan mirrors 26, the beam splitters 30 and the optical stimulation light source 34 are arranged within an enclosure 42, e.g., a box approximately 12″×8″×6″ or smaller, that is portable enough to fit any environment, and can be installed in any position or orientation to accommodate the disposition of the subject 14. This constitutes a movably mounted pupillometry system having computer-controllable lensing system and illumination source. To utilize the system 10, the tracking and imaging system 46 is placed in front of an attention stimulus device 50. The attention stimulus device 50 can be any device structured and operable to attract and hold the attention of the subject 14. While the subject's 14 attention is trained or focused on the attention stimulus device 50, e.g., the subject 14 is visually fixated on the attention stimulus device 50, the PLR system 10 acquires and stores the subject eye location data. The tracking camera 18 is structured and operable to acquire data regarding the general movement of the subject's 14 head and eyes utilizing the subject illumination device 20 as a source of illumination.)
Yao further teaches initiating, by a computer coupled to the lensing system and to the illumination source, a process of transmitting light pulses from the illumination source, toward the at least one of the right eye and the left eye of the subject, in response to the computer receiving a user initiation command via a user interface coupled to the computer:
(Paragraph [0053] of Yao. The teaching describes the activation of the optical stimulation light source 34 is controlled by a system operator 58. Particularly, real-time eye observation data of the subject's 14 eye location is streamed from the pupil camera(s) 22 to the system controller 38, where the data is rendered as images on a display monitor 160 of the system controller 38 for viewing by the system operator 58. When the system operator 58 determines that streamed eye observation data indicates an appropriate time to stimulate the subject's 14 pupils, the system operator 58 selectively activates the optical stimulation light source 34. After which, the system controller 38, via execution of the PLR software, begins acquiring pupil stimulus/response data from the pupil camera(s) 22)
Yao further teaches performing, by the computer, in response to the user initiation command and associated with transmitting light pulses, collecting from the lensing system a pupil data of the at least one eye of the subject, wherein the pupil data indicates temporal measurement of the pupillary diameter and the pupillary restriction of the at least one eye of the subject and computing, by the computer, based on the pupil data, a latency to constriction, a return to baseline (RTB) and, based at least in part on a combination of the latency to constriction and RTB, computing a pupillary light reflex (PLR) metric data:
(Paragraphs [0057] and [0063] of Yao. The teaching describes that once the subject 14 has assumed his/her position the distance D from the PLR system 10, the tracking camera 18 begins to stream real-time subject eye location data to the system controller 38, as illustrated at 204. The streaming subject eye location data is processed, via execution of the PLR software, to identify the location of the subject's 14 eyes within the field of view of the tracking camera 18, as indicated at 208 and 212. The real-time streaming eye location data is continuously processed to continuously locate the subject's 14 eyes within the field of view of the tracking camera 18. Basic PLR parameters will be measured for each measurement; initial pupil diameter, maximal construction diameter, PLR latency, constriction time, recovery time, construction velocity and recovery velocity)  
Yao does not explicitly teach determining by the computer, based at least in part on the PLR metric data and a reference pupillary data, between a positive pupillary response (PPR) and negative pupillary response (NPR) and generating by the computer, upon the PPR result of the determining, a notification for intervention therapy for the subject. 
However Holt teaches determining by the computer, based at least in part on the PLR metric data and a reference pupillary data, between a positive pupillary response (PPR) and negative pupillary response (NPR) and generating by the computer, upon the PPR result of the determining, a notification for intervention therapy for the subject:
(Paragraphs [0033]-[0037]of Holt. The teaching describes that there may be a known “normal” baseline rate of constriction and/or dilation for a patient with no impairment or brain trauma (as discussed in the below attached article entitled Pupillary Light Reflex as an Objective Biomarker for Early Identification of Blast-Induced mTBI) and a known rate of constriction and/or dilation for a patient with high risk of impairment brain trauma. After comparing the optical response of patient's eye 10 against the databases or models, and after brain trauma detection device 100 calculates or determines the regularity or abnormality of the optical response, brain trauma detection device 100 indicates to user 4 and/or patient 6 whether, and to what extent, patient 6 has suffered brain trauma. For example, brain trauma detection device 100 may determine that patient 6 has a high, low, or medium risk. A process 200 for detecting brain trauma may include the steps of directing 210 patient (6, FIG. 6) to an appropriately-lit area, opening 220 a pupil measurement application running on brain trauma detection device 100 (shown in FIGS. 4-6), orienting 230 digital camera 110 of device 100 to view patient's pupil, initiating 240 a pupil response measurement, retrieving 250 a pupil response risk level, and administering 260 an appropriate medical response. Device 100 running the pupil measurement application carries out steps 241-248, and displays patient's risk level on screen 40. User 4 then retrieves the risk level 250 by looking at the results shown on screen 40, which may show low risk, medium risk, or high risk (or any other indicator of risk, e.g., numeric, etc.) and administers an appropriate medical response 260 corresponding with patient's risk level)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to Yao, the risk level notification teachings of Holt. Paragraphs [0003]-[0007] of Yao teach that the aim of the invention is to improve the measurements of PLR to get an accurate diagnosis of a patient developing a neurological disorder. The disclosure of Yao is primarily focused on the data collection, but paragraph [0031] of Yao shows that there are metrics used to make diagnoses for the patient. Holt demonstrates that risk values for PLR metrics are able to be used to help improve the user’s understanding of the patient condition. One of ordinary skill in the art would have added to the teaching of Yao, the teaching of Holt based on this rationale without yielding unpredictable results. 
As per claim 10, 
The combined teaching of Yao and Holt teaches the limitations of claim 9. 
Yao and Holt further teach further comprising: computing, by the computer, based at least in part on the reference pupillary data, an Autism PLR Screening (APS) score, configured to represent restriction latency of the at least one eye of the subject’s and RTB pupil diameter thresholds of the PLR and performing, by the computer, the determining between the PPR and the NPR further based on the APS score:
(Paragraphs [0031] and [0063] of Yao. The teaching describes PLR testing in a large number of 6-18 years old children, including 154 children with autism and 109 age matched children with typical development, a recent study indicated that children with autism had significantly longer PLR latency (e.g., p <0.0001), smaller PLR constriction (e.g. p <0.001) and shorter constriction time (e.g., p <0.0001) than typical controls. Additionally, the study indicated that these PLR differences were not caused by gender, IQ or medication, and concluded that atypical PLR can be linked to certain neurological dysfunctions in autism. Therefore, due its relative simplicity, PLR can be a valuable model system for studying etiology in autism. As indicated in FIG. 1, multiple PLR parameters can be extracted to quantify a PLR response. In FIG. 1 tL=PLR latency; tC=constriction time; tR=recovery time; D0=initial pupil diameter; Dm=the maximal constricted pupil diameter; A=constriction amplitude=(D0−Dm); and the relative constriction amplitude is computed as the ratio of constriction amplitude and the initial pupil size (D0 2−Dm 2)/D0 2. Once the pupil size is calculated from each image, the pupillogram is obtained. As illustrated in FIG. 2. the following basic PLR parameters will be measured for each measurement; initial pupil diameter, maximal construction diameter, PLR latency, constriction time, recovery time, construction velocity and recovery velocity.)
(Paragraphs [0033]-[0037]of Holt. The teaching describes that there may be a known “normal” baseline rate of constriction and/or dilation for a patient with no impairment or brain trauma (as discussed in the below attached article entitled Pupillary Light Reflex as an Objective Biomarker for Early Identification of Blast-Induced mTBI) and a known rate of constriction and/or dilation for a patient with high risk of impairment brain trauma. After comparing the optical response of patient's eye 10 against the databases or models, and after brain trauma detection device 100 calculates or determines the regularity or abnormality of the optical response, brain trauma detection device 100 indicates to user 4 and/or patient 6 whether, and to what extent, patient 6 has suffered brain trauma. For example, brain trauma detection device 100 may determine that patient 6 has a high, low, or medium risk. A process 200 for detecting brain trauma may include the steps of directing 210 patient (6, FIG. 6) to an appropriately-lit area, opening 220 a pupil measurement application running on brain trauma detection device 100 (shown in FIGS. 4-6), orienting 230 digital camera 110 of device 100 to view patient's pupil, initiating 240 a pupil response measurement, retrieving 250 a pupil response risk level, and administering 260 an appropriate medical response. Device 100 running the pupil measurement application carries out steps 241-248, and displays patient's risk level on screen 40. User 4 then retrieves the risk level 250 by looking at the results shown on screen 40, which may show low risk, medium risk, or high risk (or any other indicator of risk, e.g., numeric, etc.) and administers an appropriate medical response 260 corresponding with patient's risk level)
This combination of teachings would have used the autism metrics of Yao as a reference when determining a risk for a condition in Holt. This constitutes an APS score. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yao and Holt in further view of Grenon et al. (US 2014/0104574; herein referred to as Grenon).
As per claim 11, 
The combined teaching of Yao and Holt teaches the limitations of claim 10. 
 Yao and Holt further teach accessing by the computer, based at least in part on the subject age, a stored database of typically developing controls (TD) group data, the database arranged with respect to at least chronological age and comprising a TD baseline pupil diameter, a TD latency to maximal constriction, and a TD RTB latency, wherein determining, by the computer, between the PPR and the NPR comprises: aligning the subject’s latency to constriction, and RTB metric with comparable chronological age TD latency to maximal constriction, and comparable chronological age TD RTB latency, and based at least in part on the alignment generating a scaled RTB and a scaled combined total metric;
(Paragraphs [0031] and [0063] of Yao. The teaching describes PLR testing in a large number of 6-18 years old children, including 154 children with autism and 109 age matched children with typical development, a recent study indicated that children with autism had significantly longer PLR latency (e.g., p <0.0001), smaller PLR constriction (e.g. p <0.001) and shorter constriction time (e.g., p <0.0001) than typical controls. Additionally, the study indicated that these PLR differences were not caused by gender, IQ or medication, and concluded that atypical PLR can be linked to certain neurological dysfunctions in autism. Therefore, due its relative simplicity, PLR can be a valuable model system for studying etiology in autism. As indicated in FIG. 1, multiple PLR parameters can be extracted to quantify a PLR response. In FIG. 1 tL=PLR latency; tC=constriction time; tR=recovery time; D0=initial pupil diameter; Dm=the maximal constricted pupil diameter; A=constriction amplitude=(D0−Dm); and the relative constriction amplitude is computed as the ratio of constriction amplitude and the initial pupil size (D0 2−Dm 2)/D0 2. Once the pupil size is calculated from each image, the pupillogram is obtained. As illustrated in FIG. 2. the following basic PLR parameters will be measured for each measurement; initial pupil diameter, maximal construction diameter, PLR latency, constriction time, recovery time, construction velocity and recovery velocity.)
(Paragraphs [0033]-[0037]of Holt. The teaching describes that there may be a known “normal” baseline rate of constriction and/or dilation for a patient with no impairment or brain trauma (as discussed in the below attached article entitled Pupillary Light Reflex as an Objective Biomarker for Early Identification of Blast-Induced mTBI) and a known rate of constriction and/or dilation for a patient with high risk of impairment brain trauma. After comparing the optical response of patient's eye 10 against the databases or models, and after brain trauma detection device 100 calculates or determines the regularity or abnormality of the optical response, brain trauma detection device 100 indicates to user 4 and/or patient 6 whether, and to what extent, patient 6 has suffered brain trauma. For example, brain trauma detection device 100 may determine that patient 6 has a high, low, or medium risk. A process 200 for detecting brain trauma may include the steps of directing 210 patient (6, FIG. 6) to an appropriately-lit area, opening 220 a pupil measurement application running on brain trauma detection device 100 (shown in FIGS. 4-6), orienting 230 digital camera 110 of device 100 to view patient's pupil, initiating 240 a pupil response measurement, retrieving 250 a pupil response risk level, and administering 260 an appropriate medical response. Device 100 running the pupil measurement application carries out steps 241-248, and displays patient's risk level on screen 40. User 4 then retrieves the risk level 250 by looking at the results shown on screen 40, which may show low risk, medium risk, or high risk (or any other indicator of risk, e.g., numeric, etc.) and administers an appropriate medical response 260 corresponding with patient's risk level)
The combined teaching of Yao and Holt does not explicitly teach prompting of the user by the computer, on a graphical user interface (GUI), to enter data associated with the subject, including a subject age.
However Grenon teaches prompting of the user by the computer, on a graphical user interface (GUI) associated with an eye measurement device, to enter data associated with the subject, including a subject age:
(Paragraphs [0189] and [0190] of Grenon. If a user successfully logs into the OSI device 170, a patient GUI screen 534 appears on the display 174 with the patient records tab 531 selected, as illustrated in FIG. 40. The patient GUI screen 534 allows a user to either create a new patient or to access an existing patient. A new patient or patient search information can be entered into any of the various patient text boxes 536 that correspond to patient fields in a patient database. Again, the information can be entered through the virtual keyboard 526, facilitated with a mouse pointing device (not shown), a joystick, or with a touch screen covering on the display 174. These include a patient ID text box 538, patient last name text box 540, patient middle initial text box 542, a patient first name text box 544, and a date of birth text box 546. A patient eye image viewing area 572 is provided, which is providing images of the patient's eye and tear film obtained by the video camera 198 in the OSI device 170. In this example, the image is of an overlay of the subtracted first and second tiled pattern images of the patient's tear film onto the raw image of the patient's eye and tear film, as previously discussed.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Yao and Holt, the GUI elements of Grenon. Paragraph [0031] of Yao teaches that patients within a given age group are tested for autism with the PLR machine. Grenon provides an interface to confirm a subject’s age that Yao is deficient in. This inclusion would have led to better results by providing the proper data of the patient to compare to the correct patient cohort in Yao. One of ordinary skill in the art would have added to the combined teaching of Yao and Holt, the teaching of Grenon based on this incentive without yielding unexpected results. 

Subject Matter Free of Prior Art
Claims 12 and 13 are found by the examiner to contain subject matter free of prior art.
The following is a statement of reasons for indicating subject matter free of prior art: The examiner has conducted a thorough search of the prior art. The examiner could not find a single reference, or combination of references with suitable rationale to combine, to teach the limitations of “further comprising: the computer, presenting to the user on the display a graphical user interface (GUI) and, on the GUI a GUI first screen, the GUI first screen including fields for user entry of a gender of the subject and an age-identifying information for the subject, and including a user selecting button for lighting condition mode and the computer, in response to receiving user activation of the user selecting button for lighting condition mode, performing steps comprising: presenting to the user a GUI second screen on the GUI, the GUI second screen including a lighting condition indicator field and an eye alignment field, receiving from a light measurement device a measurement of the ambient light and displaying in the light condition indicator field of the GUI second screen, in response, a graphic indicator of whether the measured ambient light meets a condition, displaying an instruction graphic on the GUI second screen, in response to the measured ambient light meeting the condition, instructing the user to align the movably mounted pupillometry system into the alignment with at least one of the right eye and the left eye, and associated with displaying the instruction graphic, displaying in the eye alignment field of the GUI second screen a graphic of the subject’s at least one of the right eye and the left eye”. The closest prior art that the examiner was able to find was Shtukater (US 2016/0299354). Shtukater teaches a pupil measurement system that implements light condition calibration to ensure proper measurements, however Shtukater is deficient in teaching a GUI to control these elements with such specificity as claimed. Claim 13 is dependent from claim 12. Accordingly, claims 12 and 13 are found to contain subject matter free of prior art. 

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered.
The Applicant argues that claims 9-13 meet all of the requirements of 35 U.S.C. 112 (a) and (b). The examiner respectfully disagrees. Claims 9-13 are rejected under 35 U.S.C. 112 (b) for the reasons indicated in the current rejection above. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the pending claims is not directed to “managing personal behavior or relationships or interactions between people”. 
The examiner respectfully disagrees. As is shown in the current rejection above, all of the steps identified by the examiner as part of the abstract idea are steps that a human person can follow as instructions. This constitutes the claims reciting an abstract idea. The remaining elements in the claim language considered as additional elements failed to integrate this abstract idea into a practical application because all of the additional elements are considered as generally linking the abstract idea to a technological environment. Accordingly, the pending claims are directed to an abstract idea. 
The applicant further argues that the pending claims are more similar to an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (herein referred to as Classen), and is therefore something significantly more than the abstract idea. This applicant supports this argument by demonstrating that the invention is directed to the assessment of “early progression, of neurodevelopment disorders” and that this feature is similar to that of Classen. 
The examiner respectfully disagrees. The assessment of “early progression, of neurodevelopment disorders” as claimed is not similar to the claims in Classen. The immunization step of Classen was one of two major elements in the claim the Court considered, the first being the “screening” step and the second step being the “immunizing” step which read:
“(II) immunizing said subject according to a subject immunizing schedule, according to which at least one of said infectious disease-causing organism-associated immunogens of said lower risk schedule is administered in accordance with said lower risk screened immunization schedule, which administration is associated with a lower risk of development of said chronic immune-mediated disorder(s) than when said immunogen was administered according to said higher risk screened immunization schedule”
The Court found that this addition of actually carrying out an immunization step as opposed to merely generating data about it brought the claims in question into the realm of patent-eligible subject matter. There is no similarity between the claims in Classen and the pending claims, if for no other reason that there is no step to implement any sort of treatment. The end result of the pending claim is to generate a notification for intervention therapy for the subject. A notification for intervention therapy and the execution of the therapy itself is not the same thing. The latter potentially could be considered as similar to Classen, depending on how the claim language was worded, but the former is merely insignificant extra-solution activity because this notification is merely intended to present information to a user. Claim 9 does not even claim the display of the notification; merely the generation of it. Accordingly, the pending claims do not recite anything significantly more than the abstract idea. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the updated rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686